Citation Nr: 0510520	
Decision Date: 04/13/05    Archive Date: 04/21/05	

DOCKET NO.  03-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder. 

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1969, with service in the Republic of Vietnam from December 
1968 to December 1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of October 2001 and September 2002 decisions by the 
Department of Veterans Affairs, (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a decision of November 1984, the Board denied entitlement 
to service connection for an acquired psychiatric disorder.  
Since the time of that decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence neither new nor material, and the 
current appeal ensued.


FINDINGS OF FACT

1.  In a decision of November 1984, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Evidence submitted since the time of the Board's November 
1984 decision either does not bear directly and substantially 
upon the specific matter under consideration, or is 
cumulative or redundant, or is not of itself or in connection 
with evidence previously submitted so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.




CONCLUSIONS OF LAW

1.  The decision of the Board in November 1984 denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. §§1110, 7104 
(West 2002).

2.  Evidence received since the Board denied entitlement to 
service connection for an acquired psychiatric disorder in 
November 1984 is new, but not material, and is insufficient 
to reopen the veteran's previously-denied claim.  38 U.S.C.A. 
§5108 (West 2002); 38 C.F.R. §3.156(a) (effective prior to 
August 29, 2001).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. §§3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a)(2004).

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence the VA will attempt to 
obtain and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of June 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
the VA, and the need for the veteran to advise VA of or to 
submit any further evidence in his possession pertaining to 
his claims.  In addition, the veteran was provided a 
Statement of the Case in April 2003 apprising him of various 
VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (Court's) recent holding in Pelegrini v. 
Principi, 18 Vet App 112 (2004) that Veterans Claims 
Assistance Act (VCAA) notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  However, under the 
circumstances of this case, the Board is of the opinion that 
the RO's compliance with the VCAA notice provisions 
subsequent to the initial unfavorable decision in October 
2001 is not prejudicial to the veteran.  See Pelegrini, 
supra.

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of his claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159(b).  After the notice was 
provided, the case was readjudicated, and a Statement of the 
Case was provided to the appellant.  In that regard, the 
veteran was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a Decision Review 
Officer, or before a Veterans Law Judge at the RO, or in 
Washington, DC.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service records, VA and private treatment 
records, and VA medical examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 353 
F.3d. 1369 (Fed. Cir. 2004).  Accordingly, adjudication of 
these claims poses no risk of prejudice to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. §20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet App 
183 (2002).  The veteran has had sufficient notice of the 
type of information needed to support his claims, and of the 
evidence necessary to complete the application.  Accordingly, 
the duty to assist and notify as contemplated by the 
applicable provisions, including the VCAA, has been satisfied 
with respect to the issues on appeal.  See Bernard v. Brown, 
4 Vet App 384 (1993).


Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a cook.  A portion of the 
veteran's service was in the Republic of Vietnam.  Awards and 
commendations given the veteran include the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
Army Commendation Medal and the Good Conduct Medal.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of post-
traumatic stress disorder.  At the time of a service 
separation examination in December 1969, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.

In a decision of November 1984, the Board denied entitlement 
to service connection for an acquired psychiatric disorder.  
In reaching that determination, the Board noted that, at the 
time of a preinduction medical examination in June 1967, the 
veteran stated for clinical purposes that he experienced 
nervousness, and a psychiatric evaluation showed mild 
anxiety.  Also noted were that the veteran's service medical 
records were silent for complaint, treatment, or findings of 
a nervous disorder.  The veteran's military occupational 
specialty was shown to be that of a cook, and there was no 
evidence that the veteran had engaged in combat.  A 
preseparation medical examination dated in December 1969 
showed no findings of a psychiatric disorder, and a 
psychiatric evaluation was within normal limits.  The Board 
noted that, in private medical records of September and 
October 1979, the veteran was reportedly seen for a work-
related injury to his elbow which was sustained in a fall.  
Following this injury, the veteran complained of nervousness, 
but reported no prior neurologic or psychiatric history.  The 
examiner noted a mild to moderate degree of free-floating 
anxiety, but no neurological abnormalities.  In the opinion 
of the examiner, the veteran exhibited a mild-to-moderate 
post-traumatic anxiety reaction which was the direct result 
of his job-related injury.

Noted in a March 1984 VA neurologic examination report was 
that the veteran was suffering from a severe anxiety 
neurosis.  A psychiatric examination conducted at that same 
time was significant for the veteran's report of 
hospitalization in service for "nervous problems."  The 
diagnostic impressions included post traumatic stress 
disorder, generalized anxiety disorder, questionable schizoid 
personality disorder and grief reaction for a foster mother's 
death.

Based on the aforementioned evidence, the Board concluded 
that a psychiatric illness during service could not be 
substantiated.  That evidence, it was noted, showed no 
complaint, treatment or findings of a neuropsychiatric 
disorder during the veteran's period of active service, or 
for many years following his discharge.  Rather, the first 
evidence of a nervous disorder was in September 1979, nearly 
10 years following the veteran's discharge.  Under the 
circumstances, the Board concluded that there was no basis 
for a finding that the veteran's nervous disorder was 
incurred in or aggravated by his military service.

On VA psychiatric examination in December 1985, it was noted 
that the veteran's claims folder was available and had been 
reviewed.  When questioned, the veteran reported that he had 
been hospitalized while in Vietnam for a period of six weeks 
for treatment of "nerves and headache."  Following service, 
the veteran worked in a candle factory, but had not worked 
for the past two years due to "bad nerves."  According to the 
veteran, he was "very nervous," jittery, and upset.  When 
questioned regarding his Vietnam service, the veteran stated 
that, while in Vietnam, he was an assistant mess sergeant, 
but had no combat duty.  He did, however, report that he was 
in a combat zone, and was "out fighting each night."  Noted 
at the time of examination was that no clear-cut stressor had 
been identified.  The veteran complained of dreams of the 
sounds of Vietnam, including the sound of mortars.  He 
additionally reported problems with flashbacks of "fighting 
experiences while in Vietnam."

On mental status examination, the veteran was well oriented, 
with no evidence of any abnormal perceptions.  Affect and 
emotional status were characterized by a feeling of 
depression all the time.  According to the veteran, he 
experienced the onset of this problem following his discharge 
from service.  The veteran's fund of information was 
appropriate to his educational background, and he was able to 
abstract proverbs in a satisfactory manner.  At the time of 
examination, the veteran's judgment appeared to be 
superficially intact.  The pertinent diagnosis was 
generalized anxiety disorder with depressive features.

On VA general medical examination in January 1986, it was 
noted that the veteran's main problem appeared to be his 
"nerves."  According to the veteran, he had been hospitalized 
while in service for nerves.  Following a review of the 
veteran's claims folder, the examiner commented that it was 
"unclear" whether the diagnosis of post-traumatic stress 
disorder made by a psychiatric examiner in March 1984 could 
be listed as "nonservice-connected."  However, at the time of 
the general medical examination, no pertinent psychiatric 
diagnosis was noted.

In correspondence of September 1987, a private physician 
indicated that he had treated the veteran from 1981 to 1983 
for bipolar affective disorder.

In August 2000, the RO received the veteran's request to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

Received in November 2000 were private treatment records 
covering the period from March 1992 to November 2000, showing 
treatment during that time for various psychiatric problems.

In correspondence of February 2002, a registered nurse wrote 
that she was verifying that the veteran had been receiving 
treatment at a local guidance center since March 1992.  
Currently, the veteran was reportedly receiving treatment by 
a staff psychiatrist for depression.

VA outpatient treatment records dated in May 2002 are 
significant for a diagnosis of post-traumatic stress 
disorder.

In correspondence of May 2002, the veteran's private 
physician wrote that the veteran had been in treatment at a 
private guidance center since March 1992.  Additionally noted 
was that the veteran was currently receiving treatment for 
depression and post-traumatic stress disorder.

Received in July 2002 were private medical records covering 
the period from March 1992 to July 2002, showing treatment 
during that time for various psychiatric problems.

In response to a request for stressor information, the 
veteran, in correspondence of August 2002, commented that the 
stressful events in question had taken place in Vietnam 
during the period from 1968 to 1969.  According to the 
veteran, at that time, he was a member of the 92nd Engineers.  
Regarding his witnessing of combat casualties, the veteran 
stated that he was unable to remember the names of any 
casualties, but saw "injuries and death" during his entire 
period of service in Vietnam.  According to the veteran, his 
life in Vietnam during the period from June 1968 to December 
1969 was "one great horror" which he had tried to forget.




Analysis

The veteran in this case seeks service connection for, among 
other things, an acquired psychiatric disorder other than 
post-traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. §7104 (2004).  Where a 
claim for service connection has been previously denied, and 
that decision has become final, the claim can be reopened and 
reconsidered only where new and material evidence has been 
presented with respect to that claim.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. §3.156(a) (2004).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for an acquired psychiatric disorder was filed in August 
2000, and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior Board decision 
in November 1984 which denied entitlement to service 
connection for an acquired psychiatric disorder, there were 
on file the veteran's service medical records, as well as VA 
and private treatment records, and VA examination reports.  
Those records clearly showed that the presence of a 
psychiatric illness during service could not be substantiated 
on the basis of the evidence of record.  Significantly, that 
evidence showed no complaint, treatment or findings of a 
neuropsychiatric disorder during the veteran's period of 
active military service or for many years thereafter.  In 
point of fact, the first clinical evidence of a nervous 
disorder was in September 1979, nearly 10 years following the 
veteran's discharge from service.  Based on such findings, 
the Board denied entitlement to service connection for an 
acquired psychiatric disorder.  That determination was 
adequately supported by and consistent with the evidence then 
of record, and is final.

Evidence submitted since the time of the Board's November 
1984 decision, consisting of various VA and private treatment 
records and examination reports, while "new" in the sense 
that it was not previously of record, is not "material."  
More to the point, such evidence shows only continuing 
treatment for the veteran's various psychiatric problems, 
with no demonstrated relationship between those problems and 
any incident or incidents of his period of active military 
service.  In essence, such records do not bear directly or 
substantially upon the matter under consideration (i.e., 
whether the veteran's current psychiatric pathology had its 
origin during his period of active service).  Nor are they so 
significant that they require consideration in order to 
fairly decide the merits of the veteran's current claim.

In summary, evidence submitted since the time of the Board's 
November 1984 decision is either cumulative of evidence 
previously on file, or not of such significance that it must 
be considered in conjunction with all the evidence of record 
to fairly decide the merits of the veteran's claim.  
Accordingly, there is no additional evidence which is both 
new and material, and the claim for entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened.

Turning to the issue of service connection for post-traumatic 
stress disorder, the Board notes that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  At the time of 
the veteran's service separation examination in December 
1969, a psychiatric evaluation was within normal limits and 
no pertinent diagnosis was noted.  The earliest clinical 
indication of the alleged presence of a post-traumatic stress 
disorder is revealed by a private psychiatric examination 
dated in September 1979, approximately 10 years following the 
veteran's discharge from service, at which time there was 
noted a mild to moderately severe post-traumatic anxiety 
reaction.  Significantly, this anxiety reaction was directly 
attributed to an on-the-job injury in June 1978, at which 
time the veteran slipped on a floor, landing on his right 
elbow.  At no time was the psychiatric pathology in question 
found to be in any way related to a stressful incident or 
incidents of the veteran's period of active service.

The Board observes that, on various occasions, the veteran 
has stated that, while in service, he was hospitalized for 
treatment of a psychiatric disorder.  However, as noted 
above, service medical records reflect no such 
hospitalization.  While at the time of a VA general medical 
examination in January 1986, it was "unclear" whether a 
previous diagnosis of post-traumatic stress disorder could be 
listed as "nonservice connected," a psychiatric examination 
conducted at that same time yielded a diagnosis of 
generalized anxiety disorder with depressive features, and 
not post-traumatic stress disorder.

As noted above, to succeed on a claim of service connection 
for post-traumatic stress disorder, there must be 
demonstrated not only the existence of that disability, but a 
link, established by medical evidence, between current 
symptomatology and an inservice stressor.  Moreover, if the 
stressor in question is not combat-related, the veteran's lay 
testimony regarding the alleged stressor is insufficient, 
absent corroborating credible evidence, to establish service 
connection.  

In the case at hand, the veteran has failed to furnish 
information of a specificity such that his claimed inservice 
stressors might be verified.  Moreover, at the time of the 
aforementioned VA psychiatric examination in December 1985, 
the veteran both denied combat duty, and reported that he was 
"out fighting each night," statements which are clearly 
contradictory.  In any case, that examiner noted that there 
was no clear-cut evidence of any inservice stressor 
sufficient for post-traumatic stress disorder purposes, and 
diagnosed a generalized anxiety disorder.  

Subsequent evidence, while noting a diagnosis of post-
traumatic stress disorder, fails to provide sufficient 
stressor information.  In that regard, the veteran only 
reports general information such as service in a combat zone 
and that people on his base were killed.  However, he was 
unable to provide any specific information with respect to 
his stressors.

Based on the aforementioned, and, in particular, the lack of 
any verified inservice stressor, the Board is compelled to 
conclude that the veteran does not, in fact, currently suffer 
from a post-traumatic stress disorder of service origin.  
Accordingly, his claim must be denied.  




	(continued on next page)





ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder, the benefit sought on appeal is denied.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


